Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 19 April 2022 has been entered. Claims 1, 3-9, and 11-16 remain pending in the application.

Response to Arguments
Applicant’s arguments, see Pgs. 6-7, filed 19 April 2022, with respect to 35 U.S.C. 112(b) rejection of claims 1-16 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-16 of 07 February 2022 has been withdrawn. 

Applicant’s arguments, see Pg. 8, filed 19 April 2022, with respect to 35 U.S.C. 102(a)(1) rejection of claims 1-7 and 9-15 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1-7 and 9-15 of 07 February 2022 has been withdrawn.


Allowable Subject Matter
Claims 1, 3-9, and 11-16 allowed.
The following is an examiner’s statement of reasons for allowance:
While using a bitmap to monitor the status of data in a system is known, see Sakai [0031], returning this data to the host after receiving a backup command is not known and appears to be novel. Similarly, while returning a bitmap to a host is also known, see Talagala et al (US 2014/0195480 A1) [0344], this is not performed in response to a backup command, and is also performed by an outside third controller and not the memory controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132